Case 2:18-cv-01582-CKJ Document 40-22 Filed 11/27/19 Page 1 of 16




           EXHIBIT V
             Case 2:18-cv-01582-CKJ Document 40-22 Filed 11/27/19 Page 2 of 16




Date:           April 7, 2017                                                                     I   EXHIBIT



To:             Matihilde Brzycki, Health Care Specialist                                         I
                Harborview Stroke Center

From:           Tricia Roland, Manager
                Harborview Stroke Center

Subject:        Step C Final Counseling- Unsatisfactory Work Perfom1ance and Unprofessional Conduct

You have been employed at the University of Washington's Harborview Medical Center in a permanent
capacity since January 26, 2015; and currently hold the position ofHealth Care Specialist in the Harborview
Medical Center Stroke Center.

Job Description:
The Stroke Health Care Specialist provides evaluation and treatment of inpatient and outpatient stroke patients.
As a provider in the Stroke Clinic the Health Care Specialist sees patients discharged from the hospital after
stroke for medical management, counseling, care coordination and monitoring for secondary stroke prevention
services. The Stroke Health Care Specialist is a resource for inpatient staff and can help coordinate daily
essential patient needs in collaboration with the Stroke Resource Nurse.

The Stroke Health Care Specialist works collaboratively with all hospital and clinic personnel to ensure the best
care for the patients and ensure for a smooth transition during the continuum of care. The person in this position
functions as a positive member of the team and plays a valuable role in Joint Commission/regulatory activities
to facilitate real time success of core measures and quality improvement initiatives. The job description for this
position is attached for your review (Attachment A).
Reason for Current Counsel:
I began working at the Stroke Center in August of2016 and began my work to understand the roles and
responsibilities of each staff member, as well as the workflow that our team was responsible for. In mid-
September, I began to notice that I often could not find you when you were expected to be in the office. I also
began to receive feedback from the physicians we work with that you often did not attend rounds, or that you
would start rounds with the teams and then would leave rounds unexpectedly. Other physicians reported that
they would see you getting breakfast during rounds or heading back out to your car.

A review of your garage entry and exit times, along with your clocking times raised more questions and it
appeared that you were clocking in remotely, prior to arriving to work on many days.

In addition, your engagement with me as your leader was deteriorating. I found that when I asked you about
your work I could not get a clear answer about how you were spending your time. My efforts to provide you
with clear direction and to problem solve with you were met with resistance and dismissiveness. It became clear
that you were working to avoid interacting with me and on several occasions you went to other members of our
team with concerns rather than trying to work with me. With these performance concerns in mind, I determined
it would be best to hold an investigatory interview to gather information about what was happening.




M. Brzycki, Step C Final Counseling- Unsatisfactory Work Performance and Unprofessional Conduct
April2017


                                                                                                                           !
                                                                                                           UWM 800002664
                Case 2:18-cv-01582-CKJ Document 40-22 Filed 11/27/19 Page 3 of 16




On November 17, 2016 I provided you with a notice of an investigatory interview to take place on December 5,
2017. Over the next several months, you and I met at tlu·ee investigatory interviews (December 5, 2016,
February 13, 2017 and February 16, 20171). Also present were Kelly Paananen, Director of Health Care
Specialists, Nola Balch, Human Resources Consultant and representatives from UW Medicine Finance, UW
Intemal Audit, and your union representative.

Information gathered tlu·ough the investigatory process revealed the following significant concems with your
work performance and professional conduct:
• Time and Attendance: Working from home, working remotely and clocking in/out remotely without
    authorization and in specific violation of directives given to you by Kathy Hare. Working off the clock
    without authorization. Accruing overtime without authorization. Failure to inform manager of unexpected
    absences in accordance with expectations.
• Failure to Perform Assigned Work Not attending rounds with the team. Failure to complete Epic
    Inbasket work. Failure to complete patient notes in a timely manner. Failure to attend required meetings.
• Failure to Appropriately Safeguard Patient Information: Removal of patient documents off site without
    authorization. Storage of electronic documents containing PHI on personal zip drives. Storage of
    PHI/Patient Documentation on work computer hard drive.
• Use of Work Time to Conduct Non Worl{-Related Web Searches and Use of University Computers
    for Personal Use
• Unprofessional Conduct and Ineffective Communication: Insubordination as evidenced by working
    remotely and clocking in and our remotely despite direction not to do so; failure to adjust your schedule to
    ensure you did not accrue ove1iime as you had been directed; refusal to complete stroke center Inbasket
    work during a staff meeting; failure to return to your office to complete your work when not rounding or
    seeing patients- despite being directed to do so; and failure to complete chaliing as directed. Active
    avoidance of your manager and colleagues by working in your car and other locations as opposed to your
    office. Interrupting. Making assumptions without seeking full understanding, leading to faulty judgments
    and unprofessional actions. Engaging in gossip. Raising your voice in anger when communicating with
    others and speaking in an argumentative and disrespectful manner. Routing concerns to people other than
    your direct manager, despite redirection. Disrupting patient care activities as a result of unprofessional
    behavior. Dishonesty and engaging in personal attacks.

    As a result of your escalating unprofessional conduct and ineffective communication, you were placed on a
    paid administrative leave on February 14, 2017, pending the outcome of the investigation.

Impact of your Actions/Behavior:
Insubordinate behavior does not allow us to meet our operational objectives and compromises the trust that your
supervisors have in your ability to be an effective member of the Stroke Center team. Insubordination is
unprofessional conduct, results in greater scrutiny of your performance and may lead to fewer oppmiunities for
you at work.

When you fail to perform your assigned work, patients do not receive the best, most timely and complete care.
Your colleagues depend on you to complete your work so that they, in turn can complete their own. When this
does not happen the delays can be significant and may cause problems in delivering appropriate care. When you



1 There   was a gap in the inve'stigatory interview dates due to your approved medical leave for the dates of 12/7/2016 through 2/2/2017.


                                                                                                                                       2
M. Brzycki, Step C Final Counseling- Unsatisfactory Work Performance and Unprofessional Conduct
April2017



                                                                                                                             UWMB00002665
            Case 2:18-cv-01582-CKJ Document 40-22 Filed 11/27/19 Page 4 of 16




fail to attend required meetings, you miss important information and are unable to effectively partner in
furthering the work of our program.

When you don't take the required steps to protect patient infmmation, you increase the risk that patient
infmmation can be inappropriately disclosed.

Utilizing UW computers for personal reasons is a violation ofUW policy. Time spent on searching the web for
personal reasons during your work shift deters you from focusing on your work in service of our patients.

I feel it's important for you to understand how your unprofessional conduct and ineffective communication
impacted your colleagues and patients. Several colleagues expressed concern that your behaviors and
communications were creating an uncomf01table and unprofessional work environment within the Stroke
Center and within the clinic. There were legitimate concerns that the needs of our patients were not being met
and that your engagement around these concerns were a barrier to moving forward with changes that needed to
be made to improve flow and process.

When you are not available to your colleagues as was the case in working from remote locations, it creates a
banier to work being completed in a timely mmmer and can directly impact patient care. Understanding your
role and the rple of your colleagues is crucial as a team member and although I would not expect you to
understand everything I need to do to keep this program going, I expect that as an employee of Harborview and
a member of this team that you work as a positive and constructive member of the team.

People expressed that they didn't want to upset you as it would lead to continued disruption and often they
struggled with getting their jobs done because they didn't want to upset you by approaching you. I had several
people approach me about your behavior and several stated "I just want to stay out of the drama" after being
approached by you and you sharing your thoughts about my abilities to manage the Stroke Center. I also found
that the negative, untruthful and disruptive manner that you engaged in communicating with our colleagues
regarding me were damaging and undermining to relationships I was building with our colleagues and
negatively impacted progress that I was trying to make.

Performance Expectation:
All perf01mance expectations are outlined in the attached Step C Final Counseling Action Plan. It is my
expectation that you abide by all expectations outlined in the action plan in a consistent and ongoing basis. You
are to achieve all action items within the time frame defined in the action plan, unless I approve an alternative
time frame. Failure to meet these expectations may result in a recommendation for your dismissal from
employment with Harborview Medical Center.

Step C Counseling Session:
In an effort to resolve these issues, I have scheduled a Step C counseling session with you for Thursday, April
13, 2017 at 2:00pm in the Pat Steel Building, Suite 3014. I have asked Kelly Paananen and Jennifer Petritz,
Employee Relations Director to also attend this session.

At this meeting, I will provide counseling regarding this matter and detail the performance expectations that
have not been met. In addition, we will discuss the attached draft Step C Final Counseling Action Plan to assist
you in meeting expectations in the future. Please be prepared to discuss the draft action plan at our meeting,
and be ready to offer suggestions that will aid you in meeting departmental expectations.



                                                                                                                  3
M. Brzycki, Step C Final Counseling- Unsatisfactory Work Performance and Unprofessional Conduct
April2017                                                                                ·



                                                                                                       UWMB00002666
            Case 2:18-cv-01582-CKJ Document 40-22 Filed 11/27/19 Page 5 of 16




Consistent with the UW/SEIU 1199NW Collective Bargaining Agreement, you are entitled to have a Union
representative present. It is your responsibility to make arrangements for this representative to be present. If
you cannot attend this meeting, it is your responsibility to contact me at least 24 hours prior to the meeting time
so the meeting can be re-scheduled within the next 3 days. If this meeting does not occur, we will consider you
to be in the agreement with the attached action plan and have acknowledged receipt of this corrective action.

Human Resources Assistance:
If you or experiencing medical concerns that are impacting your ability to maintain regular attendance or
perform your work; you are encouraged to contact our department's Leave and Accommodation Specialist,
Debbie Reandeu, at 206-744-9229.

UW Care Linl{ and Employee Assistance Program:
If you believe that factors outside of work may be affecting you, please be aware that the UW Care Link and the
Employee Assistance Program are available to assist University employees. Please call toll-free: 1-866-598-
3978 for routine and urgent issues. Master's-level counselors are available to take your call24/7. In addition,
you may also seek assistance by visiting the website online at http://hr.uw.edu/worklife/uw-carelink/.

If you have any questions, please feel free to talk with me prior to the scheduled meeting.

cc: Personnel File


Attachments:
    A. Position Description- Stroke Center Health Care Specialist
    B. HMC Attendance Policy
    C. UW Medicine Privacy, Confidentiality and Information Security Agreement
    D. UW Medicine Compliance Policy PP-30
    E. UW Medicine Electronic Data Policy SP-01
    F. UW Administrative Policy Statement 47.2 "Personal Use ofUniversity Facilities, Computers and
       Equipment by University Employees"
    G. UW Medicine Service Culture Guidelines
    H. HMC Professional Conduct Policy




                                                                                                                  4
M. Brzycki, Step C Final Counseling- Unsatisfactory Work Perf01mance and Unprofessional Co.nduct
Apri12017                                                                                  ·



                                                                                                         UWM 800002667
                             Case 2:18-cv-01582-CKJ Document 40-22 Filed 11/27/19 Page 6 of 16




                                                   Marthllde Brzycki, Health Care Specialist- Step~ Final Action Plan
                                                                             April13, 2017
      Unsatisfactory Work Performance
       Problem                          Expectation                                   Action to be Taken                                      Timeframe
       Time and Attendance:             Stroke Center staff are expected to clock-    You will only work when on site at Harborview           All expectations are
       1. Clocking in remotely          in to KRONOS on site. Remote clock-in to      Medical Center unless attending a community             to be met
       2.   Working from home and off   KRONOS is disallowed.                         outreach event approved in advance by your              immediately unless
            the clock.                                                                manager. Hours worked at an offsite event will be       otherwise noted
                                        Stroke Center staff are not authorized to     entered Into KRONOS by your manager/fiscal              and be sustained
       3.   Accruing overtime without
                                        work from home or remotely.                   specialist.                                             throughout HMC
            authorization.                                                                                                                    employment
       4.   Not informing manager of    Any overtime worked needs to be               There will be no working from home or working
            unexpected absences in      approved in advance by the Stroke             remotely (to include while in your car parked on the
            accordance with             Center Manager.                               street, the parking garage or other locations). No
            expectations.                                                             exceptions.
                                        Stroke Center staff will abide by the HMC
                                        Attendance Policy, 105.8.                     You shall clock in and out at badge reader at HMC on
                                                                                      3CT.
                                        When there is an unexpected absence or
                                        tardiness, Stroke Center staff are to         All overtime must be approved in advance by Stroke
                                        directly notify their manager of the          Center Manager. Work hours may be adjusted as
                                        unexpected absence or tardiness. Staff        needed throughout the Monday through Friday work
                                        are expected to call in a minimum two         week to ensure completion of work and in order to
                                        hours in advance of their start time. Staff   meet the needs of the department with the approval
                                        are to provide the reason for their           ofthe Stroke Center Manager.
                                        absence (personal illness; illness of a
                                        family member (who); approved FMLA;           Within the expected time frame you will
                                        workplace injury; and expected duration       communicate directly with your manager via phone if
                                         of absence), the duration oftheir            you will not be at work related to an unexpected
                                         expected absence.                            absence or an approved FMLA. Any planned
                                                                                      absences (vacation/sick leave) will be requested
                                        Planned absences must be requested            through KRONOS and verbally to Manager within
                                        and approved in advance by Stoke Center       expected time frames.
                                        Manager.


c      Failure to perform assigned      Perform work as assigned by manager; in       Within seven calendar days of the Step C Final          All expectations are

~
OJ
       work                             accordance with the Stroke Center             Counseling session; read, sign and follow the updated   to be met

0
0
      Step C Final Action Plan: Unsatisfactory Work Performance/Unprofessional Conduct
0
0     M. Brzycki- April2017                                                                                                                                     Page 1
"-l
Ol
Ol
OJ
                          Case 2:18-cv-01582-CKJ Document 40-22 Filed 11/27/19 Page 7 of 16




                                           Health Care Specialist Job Description    Stroke Center Health Care Specialist job description      immediately unless
       1.   Failure to round with the      and within the scope of your license.     (Attached).                                               otherwise noted and
           team.                                                                                                                               be sustained
                                           Attend required meetings/rounds as        Attend 7:30am rounds with the post-call                   throughout HMC
       2.· Failure to complete Epic In-
                                           directed by your manager. Proactively     neurologist's team, Monday- Thursday. Attend              employment
           basket duties
                                           communicate with your manager if a        radiology rounds starting at 0930, Monday through
       3.   Failure to complete notes in   conflict arises in regard to completing   Thursday. You are expected to return to your office in
            a timely manner                your assigned work as directed.           the Stroke Center following the conclusion of
       4.   Failure to attend required                                               Radiology Rounds.
            meetings
                                                                                     You are expected to be at the start of radiology
                                                                                     rounds. If neurology rounds are not over by the start
                                                                                     of radiology rounds and a new stroke patient has
                                                                                     been admitted immediately communicate with the
                                                                                     Stroke Center Manager to request approval to be late
                                                                                     for radiology rounds and for additional time in the
                                                                                     neurology rounding.

                                                                                     Complete Epic In-basket duties as detailed in your job
                                                                                     description.

                                                                                     Any inpatients seen outside of team rounding will
                                                                                     have a note documented in the patient's chart
                                                                                     immediately.

                                                                                     Outpatient clinic notes will be completed as follows:
                                                                                     • Tuesday clinic notes will be completed by end of
                                                                                         business day on the following day.
                                                                                     •   Friday clinic notes will be complete by end of day
                                                                                         Any prep for clinic will be done on the day of
                                                                                         patient visit and will consist of reading pertinent
                                                                                         notes, images, and hospital D/C summary.

                                                                                     Complete work as assigned by manager in the time
                                                                                     frame that is allotted. If you are unable to complete
                                                                                     the work as assigned, communicate proactively with
c                                                                                    your manager to problem solve and prioritize.
~
s::
OJ    Step C Final Action Plan: Unsatisfactory Work Performance/Unprofessional Conduct
0
0
0
0
      M. Brzycki -April2017                                                                                                                                    Page 2
"'
m
w ______________________________
m
                                                                                                  .
                                              ------·-·-----~----------··-·-···~··-- ·-------------··----·~·--·-"·'--"''""--"··-··-·----···-···-·---·-·······---·--
                          Case 2:18-cv-01582-CKJ Document 40-22 Filed 11/27/19 Page 8 of 16




                                                                                      You will attend all mandatory meetings including:
                                                                                      •   Stroke Leadership meeting- First Monday of the
                                                                                          month 1-2pm
                                                                                      •   Stroke Office meeting- Every other Wednesday
                                                                                          or per manager's discretion
                                                                                      •   Stroke Center Meeting -Second Monday of the
                                                                                          month 1030-1130
                                                                                      •   Stroke Center Ql Meeting- Second Thursday of
                                                                                          the month 11:00-12:00 pm
                                                                                      •   Telestroke partner meeting -Quarterly 3rd
                                                                                          Wednesday 1-2:30
                                                                                      •   Stroke Case Conference and didactic- every
                                                                                          Friday 1430-1600
                                                                                      •   Other meetings as directed by manager


                                                                                      Attendance at Neuro lecture series and Thursday
                                                                                      webinar are optional. Any attendance during paid
                                                                                      work time will be attended in person. Attendance
                                                                                      during paid work time is not authorized if other work
                                                                                      is incomplete.
       Failure to appropriately            All UW Medicine workforce members are      Complete 2017 Annual Refresher Training on LMS          All expectations are
       safeguard patient information.      to abide by UW Medicine Compliance         within 2 weeks of returning to work.                    to be met
                                           Policies, including PP04- Privacy,                                                                 immediately unless
       1.   Remova I of paper              Confidentiality and Information Security   Renew your understanding by reviewing and signing       otherwise noted and
            documents containing           Agreement, which states;                   another UW Medicine "Privacy, Confidentiality and       be sustained
            patient information off-site                                              Information Security Agreement" within seven            Throughout HMC
                                           Confidentiality of Information- "I will    calendar days of the Step C Final Counseling session    employment
            without authorization.
                                           access, use and disclose protected
       2.   Storage of electronic
                                           information only as allowed by my job      No electronic or paper documents containing PHI are
            documents containing PHI       duties and limit it to the minimum         to be removed from the workplace. You are not
            on a personal zip drives.      amount necessary to perform my             authorized to complete work activities off-site or
       3.   Storage of PHI/Patient         authorized duties. I understand my         remotely, or to remove confidential data from UW
            Documentation on work          access will be monitored to assure         Medicine facilities.
c                                          appropriate use.
            computer hard drive.
:2:
s:
aJ
0      Step C Final Action Plan: Unsatisfactory Work Performance/Unprofessional Conduct
0
0      M. Brzycki- April2017                                                                                                                                  Page 3
~
C»
---1
0
                   Case 2:18-cv-01582-CKJ Document 40-22 Filed 11/27/19 Page 9 of 16




                                                                                Do not copy or transfer PHI/Patient Documentation
                                   Computer Security- "I will store all         onto the hard drive of your work computer or any
                                   protected information on secured             other computer or mobile device.
                                   systems, encrypted mobile devices, or
                                   other secure media."                         Assure the protection and confidentiality of all forms
                                                                                of PHI at all times.

                                                                                Review UW Medicine Compliance Policy PP-30 and
                                                                                UW Medicine's Electronic Data Policy SP-01, within
                                                                                seven calendar days of the Step C Final Counseling
                                                                                session. Abide by these and all UW Medicine
                                                                                Compliance policies on an ongoing basis.
Use of work time to conduct        Abide by UW Administrative Policy            Refrain from utilizing work time to engage in non-        All expectations are
non work-related web searches.     Statement 47.2.                              work-related activities.                                  to be met
                                                                                                                                          immediately unless
Use of University computers for                                                 Do not utilize University/HMC computers for personal      otherwise noted and
personal use                                                                    use outside of what is allowable under47.2.               be sustained
                                                                                                                                          throughout HMC
                                                                                Review APS 47.2 within seven calendar days of the         employment
                                                                                Step C Final Counseling session. Abide by this policy
                                                                                on an ongoing basis.

Unprofessional Conduct and
Ineffective Communication
Problem                            Expectation                                  Action to be Taken                                        Timeframe
Unprofessional Conduct and         All communications to and about others       Review Service Culture Guidelines and Professional        All expectations are
Ineffective Communication as       are to be professional, respectful and in    Conduct policy within seven calendar days of the Step     to be met
evidenced by:                      accordance with the UW Medicine's            C Final Counseling session. Proactively discuss with      immediately unless
1.    Insubordination              Service Culture Guidelines and the           your manager if you are unclear about expectations        otherwise noted and
2.    Active avoidance of          Professional Conduct Policy, regardless      contained within the policies. If you do not approach     be sustained
      communication with your      of personal relationships.                   your manager with questions or otherwise concerns         throughout HMC
      manager.                                                                  about lack of clarity it will be considered that you      employment
 3.   Interrupting conversations   When given a directive by your leader(s),    have complete understanding.
4.    Making assumptions           you are expected to follow that direction.
      without seeking full         Refusal to follow a supervisory directive    All forms of communication is to be respectful,
      understanding, leading to    reasonably related to your job function is   professional, calm, honest, and effective at all times,
                                   considered to be insubordination.            regardless of personal relationship


Step C Final Action Plan: Unsatisfactory Work Performance/Unprofessional Conduct
M. Brzycki- April2017                                                                                                                                     Page 4
                            Case 2:18-cv-01582-CKJ Document 40-22 Filed 11/27/19 Page 10 of 16




               faulty judgements and        Employees are expected to act as a            Follow all supervisory directives.
               unprofessional actions.      member ofthe team and not make
          5.   Unavailable to colleagues    unilateral decisions involving patient care   To ensure that you are available as a resource to your
               by inappropriately           systems/processes.                            colleagues and our patients; when not seeing
               removing yourself from the                                                 patients in clinic, rounding, assisting with patient
                                            Employees are expected to communicate         education, or attending any previously arranged
               work environment.
                                            professionally and effectively with their     education/mandatory meetings, you will work in your
          6.  Gossiping with colleagues;    leadership and fellow coworkers.              office.
              participating in non-
              productive conversations
                                            You are expected to bring                     All new stroke patients seen in clinic will have 45
          7. Routing concerns to people     questions/concerns to your manager            minute appointments. Clinic hours are 12:00-5:00 on
              other than direct manager,.   directly and in a timely way.                 Tuesdays and from 8:30-12:15 on Fridays. Ten to
              despite redirection.                                                        twelve patients will be scheduled per week. These
          8. Disrupting patient care        Ensure that you are present in our            numbers are subject to change to meet the needs of
              activities as a result of                                                   our patients.
                                            shared workspace so that you are
              unprofessional behavior
                                            available to collaborate with your team.
          9. Raising voice in anger when                                                  Completed patient education will be communicated
              communicating with others
                                                                                          to resource RN in order to not duplicate efforts.
              and speaking in and
              argumentative and
                                                                                          Alert your manager if you observe a gap in patient
              disrespectful manner.                                                       care in order to problem solve and develop
          10. Dishonesty                                                                  appropriate systems of care, allowing you to focus on
          11. Engaging in name                                                            activities appropriate to your role. For example CCN's
              calling/personal attacks                                                    are the best resource to assist with getting patients
                                                                                          PCP appointments after D/C, not the HCS.

                                                                                          If issues arise with another staff member that cannot
                                                                                          be resolved in a positive, constructive manner, work
                                                                                          with your Manager to assist.

                                                                                          When problem solving with team members, focus on
                                                                                          resolving the problem at hand and not attacking the
                                                                                          person(s) you are engaged with. Assume positive
                                                                                          intent of those around you.

                                                                                          Refrain from gossip.
c
~
s::
Ol
0
0
          Step C Final Action Plan: Unsatisfactory Work Performance/Unprofessional Conduct
0
0         M. Brzycki -April2017                                                                                                                    Page 5
1\)
Ol
jj
      ------------------------------------------------
                        Case 2:18-cv-01582-CKJ Document 40-22 Filed 11/27/19 Page 11 of 16




                                                                                    Take accountability for your actions, communications
                                                                                    and for your part in making UW Medicine and your
                                                                                    department a positive place for staff, patients and
                                                                                    visitors.

                                                                                    You will be registered for and are expected to attend
                                                                                    the following UW OD&T classes:
                                                                                    1. Learned Optimism
                                                                                           Monday, May 22, 8:30a.m.- 12:30 p.m.
                                                                                           Location: Roosevelt Commons Suite 120 --4311
                                                                                           11th Ave NE, Seattle 98105

                                                                                     4..   How to Give and Receive Feedback
                                                                                           Monday, June 12, 9:00a.m.- 4:00p.m.
                                                                                           Location: Roosevelt Commons Suite 120 --4311
                                                                                           11th Ave NE, Seattle 98105
      You need to demonstrate 1mmed1ate, cons1stent and ongomg Improved performance m the areas 1dent1fled above for the ent1re duration of your HMC
      employment. Your ability to demonstrate success in the areas in need of improvement will be monitored on an ongoing basis. My expectation and hope is that
      you will utilize all venues made available to aid you in meeting these performance standards. Failure to meet performance expectations as detailed above will
      result in a recommendation for your dismissal.

      Your signature indicates that you have reviewed this document.




      Marthilde Brzycki, Health Care Specialist- HMC Stroke Center                                    Date




      Tricia Roland, Manager- HMC Stroke Center                                                        Date




c
~
OJ
0
0
      Step C Final Action Plan: Unsatisfactory Work Performance/Unprofessional Conduct
0     M. Brzycki- April2017                                                                                                                                   Page 6
!3
Ol
(;l
             Case 2:18-cv-01582-CKJ Document 40-22 Filed 11/27/19 Page 12 of 16

                                                                                                        ---··~----··-

                                                                                              NEUROSCIENCES lNST!Tl.ri
                                          HARBORVIEW MEDICAL CENTER                                   COMI'HEHENSIVE
                                                                                                      STROKE CENTER
                                              Patient Care Services

                                                  Job Description
                                        Health Care Specialist, Stroke Center            Attachment      A
                                                  Job Code #8935                         Page_Lot         s·
 CORE VALUES: This job description is based on the following core values.
 CORE VALUES:
 1. QUALITY OF WORK
 2. MISSION CENTERED PROFESSIONAL PRACTICE
 3. INTERPERSONAL SKILLS
 4. · INTEGRITY AND COMPASSION
 5. PATIENT CARE ADVOCACY
 6. TEAM WORK/COLLABORATIVE PRACTICE                                                                                   ' . >.!   T

 7. INSTRUTOR/STUDENT/STAFF SATISFACTION/SERVICE EXCELLENCE
 8. RESPECT FOR CONFIDENTIALITY

 TITLE: Health Care Specialist, Stroke Center

 REPORTS TO: Health Services Manager, Stroke Center

 SUMMARY:                                                                                                      .....
 The Stroke Health Care Specialist is a key memb~r of the Stroke multidisciplinary team and fundamental to the ..      1
 evaluation and treatment of stroke patients both inpatient and outpatient. As a provider in the Stroke Clinic
 the Health Care Specialist sees patients discharged from the hospital after stroke for medical management,
 counseling, care coordination and monitoring for secondary stroke prevention services. The Stroke Health
 Care Specialist is a resource for inpatient staff and can help coordinate daily essential patient needs in
 collaboration with the Stroke Resource Nurse.                                                                     t·
 The Stroke Health Care Specialist will work collaboratively with all hospital and clinic personnel to ensure the
· best care for the patients and ensure for a smooth transition during the continuum of care.

 As a member of the stroke center team, the Stroke Health Care Specialist functions as a positive member of
 the tearri and plays a valuable role in Joint Commission/regulatory activities to facilitate real time success of
 core measures and quality improvement initiatives.

 PRIMARY RESPONSIBILITIES:
    1. Stroke Clinic Responsibilities
            •   See all stroke patients discharged from HMC/UWMC 2-3 weeks after discharge during Stroke
                Clinic (Tuesday 12-Spm /Friday 8:30am-12:15pm). Goal and intent of this visit include:
                o   Providing a smooth transition for patients from inpatient to outpatient.
                o   Ensure all testin_g is completed or ordered and help trouble shoot barriers to getting tests
                    complete including any prior authorization needing provider input.
                o . Review diagnostic imaging and lab results- discuss with neurologist and or fellow if any
                    concerns




                                                                                                             UWM 80000267 4
             Case 2:18-cv-01582-CKJ Document 40-22 Filed 11/27/19 Page 13 of 16




                 o   Ensure ;;111 treatment plans at discharge are in line with care being received:
                 o   Complete FMLA/Disability/Medicare forms/ Return to Work letters as needed for any
                     patient you have seen including forms routed to you by neurologists.
                 o   Start Anticoagulation therapy when needed. Especially if patient does not have a primary
                     care provider. Patients should then be followed by an anticoagulation clinic and primary
                     care appointment made.
                 o   Provide clear and concise documentation of visit including
                         •    Neuro exam and current status
                         11   Pertinent results
                         •    Any necessary follow ups including appointments/diagnostics
                 o   Assess need for Outpatient Therapies Such as Neuropsychology, Vocational counseling for
                     return to work issues, PT/OT/Speech and follow-up care.
                 o   Educate the patient and families about Stroke, Stroke Preventions and risk factors
        • . Monitor Epic in-basket
        •    Prep as needed for Clinic, this may include:
                 o   Customize education packets
                 o   Review plan of care
                 o   Read D/C summary and any consults/PCP visits that have already occurred.
                 o   Review notes from daily rounds

    2. Rounding
            •    Attend daily neuro rounds Monday·- Thursday at 0730 with post call team neurologist.
            •   Attend daily radiology rounds Monday- Thursday at 0930.


    3. Attend Mandatory Meetings
            •   Stroke Leadership meeting- First Monday of the month 1-2pm
            •    Stroke Office meeting- Every other Wednesday or per manager's discretion
            •   Stroke Center Meeting- Second Monday of the month 1030-1130
            •   Stroke Center Ql Meeting- Second Thursday of the month 11:00-12:00 pm
            e   Telestroke partner meeting- Quarterly 3rd Wednesday 1~2:30
            •   Stroke Case Conference and didactic- every Friday 1430-1600
            •    Other meetings as directed by manager


    4. Education
            •   Participate in educational opportunities appropriate to attain professional goals and to meet
                The Joint Commission Requirements as a member of the Core Stroke Team.
                     o   Grand Round on Wednesdays- CME, education, updates and stroke topics
                     o   Thursday webinars -for educational purposes



HMC Stroke Center- Health Care Specialist Position Description
March 2017 vl



                                                                                                          UWMB00002675
             Case 2:18-cv-01582-CKJ Document 40-22 Filed 11/27/19 Page 14 of 16




             •   Provide inpatient Stroke Education for complex patients when necessary prior to hospital
                 discharge. This will be as a back up to Stroke Resource Nurse
             •   Provide ongoing nursing education re stroke care referencing core measures and clinical
                 practice guidelines.
             •   Assist as needed with presenting education to telestroke partner sites and at staff stroke days


    5. Clinical Responsibilities (inpatient/outpatient)
             •   Support delivery of evidence-based acute stroke assessment and management.
             •   Provide expert nursing consultation and practice oversight.
             •   Manages critical pathway time frames. Evaluate patient outcomes and identify and· intervene
                 on variances.
             •   Be aware of and participate in current stroke research studies going on at HMC.
             •   Functions as back up for Stroke Resource Nurse as needed, including but not limited to:
                     o    Daily tracking and concurrent review of core measures
                              •   VTE prophylaxis
                             •    Depression screen
                             11   Stroke Education
                             •    Statin prescribed at D/C
                              •   Swallow screen


    6. EMS feedback
            •    All thrombectomy cases. brought in by King County medics will have metrics reviewed and sent
                 to King County for Ql feedback within 72hburs.

    7. Community Outreach
            •    Participate in community outreach events for World Stroke Day and for Stroke Awareness
                 month in May
                     o    Work with Stroke Resource nurse to plan one community outre~ch event/year


    8. Hours
            •    Health Care Specialist is here 5 days a week Monday- Friday and works 80 hours/2 week pay
                 period
            •    Health Care Specialist and manager will agree upon schedule. Hours may be flexed to meet the
                 needs of the department without accruing overtime.


    9. Perform other duties as assigned by manager




                                                                                                                   3
HMC Stroke Center- Health Care Specialist Position Description
March 2017 vl




                                                                                                           UWMB00002676
             Case 2:18-cv-01582-CKJ Document 40-22 Filed 11/27/19 Page 15 of 16




    10. Embody the UW Medicine Service Culture Guidelines: Respect Privacy and Confidentiality,
         Communicate Effectively, Conduct Myself Professionally, Be Accountable and Be Committed to my
         Colleagues and to UW Medicine by demonstrating the following;
             •   Advocacy and Customer Service
                      o   Maintains awareness of presence and greets staff, students, IJisitors, and managers in a
                          manner that conveys a positive reception.
                      o   Demonstrates an attitude of respect for human dignity and the uniqueness each
                          customer and staff member.                           ·
                      o   Protects confidentiality of written and verbal information according to policy and
                          procedure.
                      o   Reports when illegal/unethical/unprofessional practice of another member of the health
                          care team occurs.
                     o    Follows a·ppropriate channels to resolve concerns.
                     o    Demonstrates courteous and professional communication skills with administrators, co-
                          workers, visitors, instructors and students.
             •   Communication and Team Building
                      oPromotes and contributes to the development of teamwork in the service and working
                       relationships between the service and other departments and disciplines.
                     o Forms productive working relationships with co-workers.
                     o Communicates clearly, directly and on a timely basis.
                     o Is open to receiving direction, asks for assistance when needed and treats staff,
                       instructors and students with respect and dignity.
                     o Maintains a professional manner at work ..
                     o Acts as a ba~k up to other su'pport personnel in answering phones, covering breaks,
                       leave coverage, helping all staff, etc.
                     o Represents the department in divisional and/or hospital committees and meetings (if
                       applicable).
                     o Works independently and uses appropriate resources to meet the needs of the
                       department and customers.
             •   Professional Growth and Behavior
                     o Attends and participates in departmental meetings, committees and/or projects; reads
                       minutes or seeks follow-up if unable to attend.
                     o Demonstrates reliability in work attendance.
                     o Consistently wears identification badge.
                     o Contributes to group problem solving and is respectful of the comments of others.
                     o Gives and accepts feedback in a constructive and courteous manner.
                     o Promotes positive image of self, .the department, and Administration.
                     o Apprises supervisor of actual and/or potential problems in a timely manner.
                     o Is able to resolve conflicts and/or direct to appropriate staff/department for resolution.
                     o Completes annual competency validation requirements.
                     o Identifies. own learning needs and seeks direction for growth.
                     o Attends and participates in continuing education programs and in-services which
                       directly affeCt and improve department operations.
             •   Safety and Response to Emergencies
                                                                                                                    4
HMC Stroke Center - Health Care Specialist Position Description
March 2017 vl



                                                                                                         UWM 800002677
            Case 2:18-cv-01582-CKJ Document 40-22 Filed 11/27/19 Page 16 of 16




                     o Participates in interdepartmental efforts to facilitate a safe environment.
                     o Understands and follows hospital and departmental protocol for emergencies and
                       disasters.
                     o Takes immediate action to address environmental, equipment or engineering issues
                       present a potential safety risk.
                     o Functions within safety, infection control, emergency and equipment guidelines.

             •   Quality Assessment and Improvement
                    o Recommends and assists with implementation, as appropriate, solutions for resolving
                        procedural system causes for incidents/risks.
                    o Develops clerical organization tools or systems that prevent errors/increase efficiency
                       and accuracy; seeks cost-effective alternatives for routine and specialized office supplies
                       and equipment.
                    o Participates in OA/QI activities of the office through the participation in committees,
                       implementation.of process improvement initiatives and contribution of suggestions for
                       improvement in patient care delivery.
             •   Standards of Daily Practice ·
                    o Seeks opportunities to help others
                    o Aware of departments needs and responds appropriately.
                    o Completes work in a timely manner.
                    o Quality of work at expected level.
                    o Follows through on delegated tasks.
                    o Able to prioritize workload requests appropriately
                    o Recognizes and communicates changes in PCS Business Operations and Workforce
                       Support needs in a timely manner.
                    o Keeps work areas clean and neat.
                    o Consistently informs appropriate staff of absence when necessary.
                    o Manager requests she be called on cell phone with any unscheduled absences. If no
                       answer please leave a message and send text message.
                    o Demonstrates-respect for visitors and customers entering the department.
                    o Works well as part of the team.

I have read and _understood my job description. I also understand that my performance will be evaluated on
my ability to meet the responsibilities outlined above.

Employee N a m e : - - - - - - - - - - - -

Employee Signature:-----------                                              Date:-------

Manager Signature:------------                                              Date:-------




HMC Stroke Center- Health Care Specialist Position Description
!Vfarch 2017 vl



                                                                                                        UWMRnnnn?R7R
